



Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
September 17, 2019, between KAISER ALUMINUM CORPORATION, a Delaware corporation
(the “Company”), and JACK A. HOCKEMA (the “Executive”).
The Company wishes to continue to employ the Executive and extend the term of
the prior agreement between the Company and the Executive beyond July 15, 2020,
and the Executive wishes to continue his employment with the Company, on the
terms and conditions set forth in this Agreement, which constitutes an amendment
and restatement of the Amended and Restated Employment Agreement between the
Company and the Executive dated as of July 15, 2017.
Accordingly, the Company and the Executive hereby agree as follows:
1.
Employment; Duties and Acceptance.



1.1    Employment Duties. The Company hereby agrees to employ the Executive for
the Term (as defined in Section 2.1), to render exclusive and full-time services
to the Company, in the capacity of chief executive officer of the Company and to
perform such other duties consistent with such position (including service as a
director or officer of any affiliate of the Company if elected) as may be
assigned by the Board of Directors of the Company (the “Board”); provided,
however, that the Executive may serve on the Board of Directors of one other
business at any time during the Term, and a second business with the consent of
the Board of Directors, which consent shall not be unreasonably withheld or
delayed; provided, further, that in each case those businesses may not compete
with the Company. In addition, Executive may participate in civic, charitable
and industry organizations to the extent that such participation does not
materially interfere with the performance of his duties hereunder. The
Executive’s title shall be Chief Executive Officer, or such other titles of at
least equivalent level consistent with the Executive’s duties from time to time
as may be assigned to the Executive by the Board, and the Executive shall have
all authorities as are customarily and ordinarily exercised by executives in
similar positions in similar businesses in the United States. The Executive
shall report solely to the Board. The Company agrees to use its best efforts to
cause the Executive to be elected to the Board and to have the Executive serve
as a member of the Board throughout his service during the Term.


1.2    Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the Company’s interests.


1.3    Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s offices in Foothill Ranch, California or
such other location as mutually agreed by the parties, subject to reasonable
travel requirements consistent with the nature of the Executive’s duties from
time to time on behalf of the Company. The Executive shall not be required to
change his principal residence in the event the Company relocates its offices.




1

--------------------------------------------------------------------------------





2.
Term of Employment.



2.1    Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall continue until the earlier of (i) July 15, 2022, and (ii) such
earlier date on which the Term is terminated pursuant to Section 4.


3.
Compensation; Benefits.



3.1    Salary. As compensation for the services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Executive, during the Term, a base
salary, payable monthly in arrears, at the current annual rate of $915,000 (as
the same may be adjusted as provided herein, the “Base Salary”). Each year,
during the Term, the Company shall, in connection with the Company’s annual
review of compensation matters, review the Base Salary and determine if, and by
how much, the Base Salary should be increased. Once the Base Salary has been
increased hereunder, it shall not be decreased without the Executive’s consent.
All payments of Base Salary or other compensation hereunder shall be less such
deductions or withholdings as are required by applicable law and regulations.


3.2    Bonus. In addition to the amounts to be paid to the Executive pursuant to
Section 3.1, the Executive shall be eligible to receive an annual bonus (an
“Annual Bonus”) if the Company achieves 100% of the Company’s target objectives
for a fiscal year of the Company during the Term. Each fiscal year, during the
Term, the Company shall, in connection with the Company’s annual review of
compensation matters, review the Executive’s target Annual Bonus and determine
the Executive’s target Annual Bonus for such fiscal year, which shall be equal
to (i) the Executive’s Base Salary as determined in connection with such annual
review of compensation matters and (ii) a specified percentage not less than
79%. The target objectives with respect to an Annual Bonus shall be recommended
by the Executive and approved by the Compensation Committee of the Board (the
“Compensation Committee”) not later than March 31 of each such fiscal year and
shall be set forth in the annual short-term incentive plan in which the
Executive participates. Should the Company achieve results in a fiscal year
which are above target objectives for the Company’s performance for such year as
set forth in the annual short-term incentive plan in which the Executive
participates, the actual Annual Bonus payable to the Executive under such plan
shall be increased up to a maximum of 300% of the target Annual Bonus. A formula
will be established in the annual short-term incentive plan in which the
Executive participates to provide for recognition of threshold objectives below
such target objectives and for pro rata awards between the threshold award
opportunity and the maximum Annual Bonus opportunity. Any Annual Bonus earned
under this Section 3.2 (including the paragraph below) shall be payable not
later than the 15th day of the third month following the end of the fiscal year
to which it relates.


In the event that the Term shall terminate other than on a date which is the
last day of a fiscal year of the Company, the Executive’s Annual Bonus shall be
determined based on the Company’s actual performance under the Company’s annual
short-term incentive plan in which the Executive participates with respect to
the fiscal year in which the Term terminates, and prorated for the actual number
of days of the Term during the fiscal year in which the Term terminates.
Notwithstanding the foregoing, the Executive shall be entitled to no Annual
Bonus in respect of the fiscal year of the Company in which the Term terminates
if such termination is pursuant to Section 4.4.


2

--------------------------------------------------------------------------------





3.3    [Intentionally Left Blank]


3.4    Incentive Compensation. Each fiscal year, during the Term, the Executive
will be eligible to receive grants of long-term incentive compensation,
including, but not limited to equity awards (such as restricted stock,
restricted stock units, stock options and performance shares), having a target
economic value of not less than 240% of the Base Salary for the fiscal year, on
similar terms as grants made to senior executives; provided, however, that (i)
36% of the target value of the long-term incentive grant shall be in the form of
time-based restricted stock, restricted stock units or similar awards and 64% of
the target value of the long-term incentive grant shall be in the form of
performance shares or other performance-based awards, and (ii) in the event of a
termination of the Executive’s employment, other than pursuant to Section 4.4,
the Executive’s vested interest in each outstanding grant shall be not less
favorable than (a) with respect to shares of restricted stock, restricted stock
units, performance shares or similar awards granted pursuant to the Company’s
long-term incentive compensation program, the terms of grants made to other Tier
I participants during the applicable fiscal year in connection with the
Company’s long-term incentive compensation program, and (b) with respect to all
other grants, had such grant provided for vesting in proportion to the actual
number of days of the Executive’s employment during the applicable vesting
period over the total number of days in such vesting period. Each year, during
the Term, the Company shall, in connection with the Company’s annual review of
compensation matters, review the Executive’s long-term incentive compensation
and determine the target economic value of, and grant to the Executive, such
long-term incentive compensation.


3.5    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of Executive’s services under this Agreement, subject to
and in accordance with applicable expense reimbursement and related policies and
procedures as in effect from time to time. The Executive’s right to expense
reimbursement shall not be subject to liquidation or exchange for another
benefit.


3.6    Vacation. During each year of the Term, the Executive shall be entitled
to a paid vacation period or periods of four (4) weeks taken in accordance with
applicable vacation policy as in effect from time to time.


3.7    Benefits; Perquisites. During the Term, the Executive shall be entitled
to participate in those retirement plans, deferred compensation plans, group
insurance, life, medical, dental, disability and other benefit plans of the
Company at the same level as those benefits are provided by the Company from
time to time to senior executives of the Company generally. Also, during the
Term, the Executive shall be entitled to fringe benefits and perquisites at the
same level as those benefits are provided by the Company from time to time to
senior executives of the Company generally. However, nothing herein shall
require the Company to establish and/or maintain any such plans.




3

--------------------------------------------------------------------------------





3.8    Legal Expenses. The Company agrees to pay the legal fees and expenses
incurred by the Executive in connection with the negotiation and consummation of
this Agreement.


4.
Termination.



4.1    General. Following any termination of the Executive’s employment, the
Company shall pay or provide to the Executive, or his estate or beneficiary, as
the case may be, (i) Base Salary earned through the date of such termination;
(ii) except in the case of a termination described in Section 4.4, any earned,
but unpaid, annual cash incentive or other incentive awards, including the
Executive’s Annual Bonus earned pursuant to Section 3.2; (iii) a payment
representing the Executive’s accrued but unpaid vacation; (iv) any vested, but
not forfeited benefits on the date of such termination under the Company’s
employee benefit plans, as determined in accordance with the terms of such plans
but subject to the provisions of Section 3.4; and (v) benefit continuation and
conversion rights to which the Executive is entitled under the Company’s
employee benefit plans. The payments described above in Sections 4.1(i) and
(iii) will be paid in the 30-day period following the date of the Executive’s
termination of employment.


4.2    Death. If the Executive shall die during the Term, the Term shall
immediately terminate and the Executive shall be entitled to no further payments
or benefits hereunder, except for those payments and benefits described in
Section 4.1. All outstanding equity grants shall vest and be payable in the
manner provided in the applicable award (subject to the provisions of Section
3.4), and any vested but unexercised grants shall become exercisable and shall
remain so for the period commencing on the date of such termination through the
second anniversary of such termination.


4.3    Disability. If during the Term the Executive shall become physically or
mentally disabled (a “Disability”), whether totally or partially, such that the
Executive is unable to perform the Executive’s principal services hereunder for
(i) a period of not less than ninety (90) consecutive days or (ii) the
eligibility waiting period under the Company’s applicable long-term disability
plan, whichever period is longer, the Company may at any time after the last day
of such period (provided that such disability is continuing), by written notice
to the Executive, terminate the Term. Upon termination under this Section 4.3,
the Executive shall be entitled to the payments and benefits described in
Section 4.1, as well as any payments to which the Executive may be entitled
pursuant to any Company disability insurance plan in which the Executive then
participates, and all outstanding equity grants shall vest and be payable in the
manner provided in the applicable award (subject to the provisions of Section
3.4), and any vested but unexercised grants shall become exercisable and shall
remain so for the period commencing on the date of such termination through the
second anniversary of such termination.


4.4    For Cause. If the Company terminates the Executive’s employment for
Cause, the Term shall terminate immediately and (i) the Executive shall be
entitled to receive no further amounts or benefits hereunder, except those
payments and benefits described in Section 4.1 or as required by law, (ii) all
unvested equity grants pursuant to Section 3.4 shall be immediately forfeited,
and (iii) all vested but unexercised equity grants shall be forfeited on the
date which is ninety (90) days following such termination. For purposes of this
Agreement, “Cause” shall mean the Executive (A) being convicted of, or pleading
guilty or no contest to, a felony (except for motor vehicle violations), (B)
engaging in conduct that constitutes gross misconduct or fraud in connection
with the performance of his duties to the Company, or (C) materially breaching
this Agreement if the Executive does not cure such breach within thirty (30)
days after the Company provides written notice of such breach to the Executive.


4

--------------------------------------------------------------------------------





4.5    Without Cause; For Good Reason. If during the Term the Company terminates
the Executive’s employment without Cause or if the Executive terminates his
employment with Good Reason (and Section 4.6 is not then applicable), the Term
shall immediately terminate and the Executive shall be entitled to no further
payments or benefits hereunder other than those payments and benefits described
in Section 4.1, except: (i) the Company shall make a lump sum payment to the
Executive within ten (10 ) business days of such termination in an amount equal
to one hundred eighty-eight percent (188%) of the sum of the Executive’s Base
Salary plus target Annual Bonus opportunity for the fiscal year in which the
Executive’s termination of employment occurs; (ii) continuing receipt of group
insurance, life, medical, dental, disability and other similar benefits
described in Section 3.7 (to the extent to which such are in place from time to
time, but excluding perquisites) during the twenty-four month period commencing
on the date of such termination; and (iii) all outstanding equity grants shall
vest and be payable in the manner provided in the applicable award (subject to
the provisions of Section 3.4), and any vested but unexercised grants shall
become exercisable and shall remain so for the period commencing on the date of
such termination through the second anniversary of such termination.


For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent, the occurrence of any of the following during the Term: (A)
any material reduction in the Executive’s Base Salary, target bonus opportunity
or benefits pursuant to Section 3 of this Agreement; (B) a material change in
the Executive’s position causing it to be of materially less stature or
responsibility, or a change in the Executive’s duties, authorities,
responsibilities or reporting relationship; (C) the Company materially breaches
this Agreement; or (D) the Executive is not nominated for election to the Board,
or the Executive is not timely renominated for election to the Board or is
involuntarily removed from the Board under circumstances that would not
constitute Cause or Disability hereunder; provided, however, that the Executive
must provide written notice to the Company of the existence of Good Reason no
later than 90 days after its initial existence and the Company shall have a
period of 30 days following receipt of such written notice during which it may
remedy in all material respects the Good Reason condition identified in such
written notice; and provided further that the Executive must terminate
employment with the Company no less than two years following the initial
existence of the Good Reason condition identified in such written notice. The
Company shall not terminate the Executive’s employment without Cause prior to
the date which is thirty (30) days following the date on which the Company
provides written notice of such termination to the Executive; provided, however,
that the Executive may waive such notice period in writing. The Executive shall
not terminate his employment without Good Reason prior to the date which is
thirty (30) days following the date on which the Executive provides written
notice of such termination to the Company; provided, however, that the Company
may waive such notice period in writing.
Notwithstanding anything to the contrary in clause (i) immediately above, if the
Executive constitutes a “key employee” as defined in Section 416(i) of the
Internal Revenue Code and as applied under Section 409A of the Internal Revenue
Code (“Section 409A”) at such termination, the payment under clause (i)
immediately above shall be paid on the first business day following the sixth
month anniversary of the Executive’s termination of employment if necessary to
comply with Section 409A and regulations issued thereunder. In the event
coverage for medical benefits (including dental, vision and similar benefits)
under clause (ii) extends beyond the period during which the Executive would be
entitled to continuation coverage under a group health plan by reason of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), or any successor
statute, and would otherwise result in taxable income to the Executive or his
dependents, the Executive or his dependents will be required for each month
after the maximum period of COBRA coverage to pay the full cost of such
coverage.


5

--------------------------------------------------------------------------------





4.6    Change of Control.
4.6.1    In the event of a Change of Control, all outstanding equity grants
shall vest and be payable in the manner provided in the applicable award
(subject to the provisions of Section 3.4). If during the Term the Company
terminates the Executive’s employment without Cause or the Executive terminates
his employment with Good Reason, in each case within two (2) years following a
Change of Control, the Term shall immediately terminate and the Executive shall
be entitled to no further payments or benefits hereunder other than those
payments and benefits described in Section 4.1, except: (i) the Company shall
make a lump sum payment to the Executive within ten (10) business days of such
termination in an amount equal to two hundred eighty-two percent (282%) of the
sum of the Executive’s Base Salary plus target Annual Bonus opportunity for the
fiscal year in which the Executive’s termination of employment occurs; (ii)
continuing receipt of group insurance, life, medical, dental, disability and
other similar benefits described in Section 3.7 (to the extent to which such are
in place from time to time, but excluding perquisites) during the thirty-six
month period commencing on the date of each termination; and (iii) any
previously unvested grants shall vest and be payable in the manner provided in
the applicable award (subject to the provisions of Section 3.4) and all
outstanding grants shall remain exercisable for the period commencing on the
date of such termination through the earlier the second anniversary of such
termination. Any termination of the Executive's employment contemplated by this
Section 4.6.1 that occurs (a) not more than six months prior to a Change of
Control and (b) following the commencement of any discussion with a third person
that ultimately results in a Change of Control, shall be deemed to be a
termination of the Executive's employment following a Change of Control for
purposes of this Section 4.6.1, in which case the Company shall, subject to the
next following sentence, make the payment due under clause (i) above (less the
amount of any lump sum payment previously made to the Executive pursuant to
Section 4.5) to the Executive no later than ten (10) business days following
such Change of Control. If the Executive constitutes a “key employee” as defined
in Section 416(i) of the Internal Revenue Code and as applied under Section 409A
at such termination of employment, the payment due under clause (i) immediately
above shall be paid on the first business day following the sixth month
anniversary of Executive’s termination of employment if necessary to comply with
Section 409A and regulations issued thereunder. In the event coverage for
medical benefits (including dental, vision and similar benefits) under clause
(ii) extends beyond the period during which the Executive would be entitled to
continuation coverage under a group health plan by reason of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA), or any successor statute, and
would otherwise result in taxable income to the Executive or his dependents, the
Executive or his dependents will be required for each month after the maximum
period of COBRA coverage to pay the full cost of such coverage.


6

--------------------------------------------------------------------------------





4.6.2    For purposes of this Agreement, a “Change of Control” shall be deemed
to occur upon: (i) the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
in the ordinary course of business; (ii) any transaction or series of related
transactions (as a result of a tender offer, merger, consolidation, purchase or
otherwise) that results in any Person (as defined in Section 13(h)(8)(E) under
the Securities Exchange Act of 1934) becoming the beneficial owner (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of 20% or more of the aggregate voting power of all classes of
common equity of the Company, except if such Person is (w) a subsidiary of the
Company, (x) an employee benefit plan for employees of the Company or (y) a
company formed to hold the Company’s common equity securities and whose
shareholders constituted, at the time such company became such holding company,
substantially all the shareholders of the Company; or (iii) a change in the
composition of the Board over a period of twenty-four (24) consecutive months or
less such that a majority of the then current Board members ceases to be
comprised of individuals who either (a) have been Board members continuously
since the beginning of such period, or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (a) who were still in office at the time such
election or nomination was approved by the Board.


4.6.3    Notwithstanding any provision of this Agreement to the contrary, if any
amount or benefit to be paid or provided under this Agreement would be an
“Excess Parachute Payment” within the meaning of Section 280G of the Code but
for the application of this sentence, then the payments and benefits to be paid
or provided under this Agreement will be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided, determined on an after-tax basis (taking into account
the excise tax imposed pursuant to Section 4999 of the Code, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income and employment taxes). The fact that the Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 4.6.3 will not of itself limit or otherwise affect any other rights
of the Executive other than pursuant to this Agreement. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced pursuant to this Section 4.6.3, the Company will effect
such reduction by first reducing the payment described in clause (i) of Section
4.6.1, and then, to the extent necessary, reducing the benefits described in
clause (ii) of Section 4.6.1 in the sequence listed in such clause and then, to
the extent still necessary, reducing the benefits described in clause (iii) of
Section 4.6.1, beginning with the most recently granted awards.


4.6.4    All computations and determinations relevant to Section 4.6.3 shall be
made by an independent accounting firm selected and reimbursed by the Company
(the “Accounting Firm”), subject to the Executive’s consent (not to be
unreasonably withheld), which firm may be the Company’s accountants. If the
Accounting Firm determines that any amounts are Excess Parachute Payments, the
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations both to the Company and the Executive by
no later than ten (10) days following its Determination, if applicable, or such
earlier time as is requested by the Company or the Executive (if the Executive
reasonably believes that any amounts are Excess Parachute Payments). If the
Accounting Firm determines that no amounts are Excess Parachute Payments, it
shall furnish the Executive and the Company with a written statement that such
Accounting Firm has so concluded that no excise tax is payable (including the
reasons therefor) and that the Executive has substantial authority not to report
any excise tax on his federal income tax. The Company and Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination hereunder. The
Accounting Firm shall be required to provide its Determination within sixty (60)
days after the date of the Executive’s termination, and the Company shall be
responsible for any income tax, penalty or interest liability incurred as a
result of delay by the Accounting Firm. The Accounting Firm shall make its
Determination on the basis of substantial authority and shall provide opinions
to that effect to both the Company and the Executive upon the request of either
of them.


7

--------------------------------------------------------------------------------





4.7    End of Term, Retirement, Resignation and Succession.


4.7.1    At the end of the Term or upon retirement, resignation or other
termination by the Executive of his employment without Good Reason during the
Term, the Executive shall be entitled to no further payments or benefits, except
for those payments and benefits described in Section 4.1.  All outstanding
equity grants shall vest and be payable in the manner provided in the applicable
award (subject to the provisions of Section 3.4), and any vested but unexercised
grants shall become exercisable and shall remain so for the period commencing on
the expiration of the Term and continuing through the second anniversary of the
end of the Term.


4.7.2    The Company and the Executive each acknowledges that the Executive has
previously reached the age of 65 and is entitled to retire at any time. 
Executive’s retirement, resignation or other termination by the Executive of his
employment without Good Reason shall be treated as retirement for purposes of
this Agreement and all outstanding equity grants.  The Executive shall not
retire, resign or otherwise terminate his employment without Good Reason prior
to the date which is thirty (30) days following the date on which the Executive
provides written notice of such retirement, resignation or other termination of
his employment without Good Reason to the Company; provided, however, that the
Company may waive such notice period in writing.


4.7.3    Notwithstanding any other provision in this Agreement to the contrary,
the Term shall terminate upon the appointment of a successor chief executive
officer of the Company pursuant to a succession plan approved by the Board,
provided that (i) such appointment occurs after July 15, 2020 and prior to a
Change in Control and (ii) immediately following such appointment, (A) the
Executive continues to hold the office of Chairman of the Board of the Company
or Executive Chairman of the Board and (B) the Executive’s annual compensation
for the services rendered to the Company as such is an amount not less than the
sum of (x) the amount of the annual retainers and meeting fees paid by the
Company to its directors for service on the Board and (y) the amount of the
additional annual retainer paid by the Company to its Lead Independent Director
for service as such.  For the avoidance of doubt, notwithstanding any other
provision in this Agreement to the contrary, none of the consideration or
approval by the Board of such succession plan, such appointment of a successor
chief executive officer of the Company pursuant to such Board-approved
succession plan or any change in the Executive’s compensation, position, title,
duties, authorities or responsibilities in connection with such appointment of a
successor chief executive officer of the Company shall be a breach of this
Agreement or constitute Good Reason for purposes of Section 4.5.


8

--------------------------------------------------------------------------------





4.8    No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise to mitigate the obligations of the Company under this Agreement.


4.9    Option Exercise. For the avoidance of doubt, to the extent that any
provision of this Agreement provides for the continued exercise of options
following the Executive’s termination of employment, such options shall be
exercisable for the period provided in the Agreement, but in no event beyond the
end of the original term of such options.


4.10    Section 409A.


4.10.1    To the extent that this Agreement provides for the payment of
“deferred compensation” (within the meaning of Section 409A) to the Executive or
the Executive’s beneficiaries upon or as a result of the Executive’s termination
of employment, the Executive shall be considered to have experienced a
termination of employment as of the date that the Executive incurs a “separation
from service” within the meaning of Section 409A.


4.10.2    Each payment or benefit to which the Executive becomes entitled under
this Agreement will be considered, and is hereby designated as, a separate
payment for purposes of Section 409A (and consequently the Executive’s
entitlement to such payment or benefit will not be considered an entitlement to
a single payment of the aggregate amount to be paid). Any reimbursement of
expenses by the Company under this Agreement shall be made not later than
December 31st of the calendar year following the calendar year in which the
expense is incurred, or such longer period as permitted by applicable
regulations without resulting in the such reimbursement being “deferred
compensation” (within the meaning of Section 409A). No reimbursement of expenses
or in-kind benefits provided in one calendar year shall affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year. The Executive’s right to expense reimbursement shall not be
subject to liquidation or exchange for another benefit.


4.10.3    If the Company makes a good faith determination that a payment under
this Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A, (ii) is made to the Executive by reason of his separation from
service, (iii) at the time such payment would otherwise be made, the Executive
is a “specified employee” within the meaning of Section 409A (and using the
identification methodology specified by the Company from time to time), and (iv)
a delay in payment is required in order to avoid the imposition of excise taxes
under Section 409A and such delay is not already provided for by the Agreement,
then the payment shall be delayed until the earlier of (A) the first business
day following the six-month anniversary of the Executive’s separation from
service, or (B) the Executive’s death.


5.
Protection of Confidential Information; Non-Competition; Non-Disparagement.



5.1    The Executive acknowledges that the Executive’s services will be unique,
that they will involve the development of Company-subsidized relationships with
key customers, suppliers, and service providers as well as with key Company
employees and that the Executive’s work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential marketing, sales, product
development and other data and information which it would be impracticable for
the Company to effectively protect and preserve in the absence of this Section 5
and the disclosure or misappropriation of which could materially adversely
affect the Company. Accordingly, the Executive agrees:


9

--------------------------------------------------------------------------------





5.1.1    except in the course of performing the Executive’s duties provided for
in Section 1.1, not at any time, whether before, during or after the Executive’s
employment with the Company, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Company’s or
its affiliates’ financial affairs or business processes or methods or their
research, development or marketing programs or plans, or any other of its or
their trade secrets. In the event that the Executive is requested or required to
make disclosure of information subject to this Section 5.1.1 under any court
order, subpoena or other judicial process, then, except as prohibited by law,
the Executive will promptly notify the Company, take all reasonable steps
requested by the Company to defend against the compulsory disclosure and permit
the Company to control with counsel of its choice any proceeding relating to the
compulsory disclosure. The Executive acknowledges that all information, the
disclosure of which is prohibited by this section, is of a confidential and
proprietary character and of great value to the Company.


5.1.2    to deliver promptly to the Company on termination of the Executive’s
employment with the Company, or at any time that the Company may so request, all
confidential memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof) relating to the Company’s business
and all property associated therewith, which the Executive may then possess or
have under the Executive’s control.


5.2    In consideration of the Company’s entering into this Agreement, the
Executive agrees that at all times during the Term and thereafter, until the
first anniversary of the date of the termination of the Term for any reason, the
Executive shall not, directly or indirectly, for himself or on behalf of or in
conjunction with, any other person, company, partnership, corporation, business,
group, or other entity (each, a “Person”):


5.2.1    provide services to a “Competitor” (as defined below), as an officer,
director, shareholder, owner, partner, joint venturer, or in any other capacity,
whether as an executive, independent contractor, consultant, advisor, or sales
representative; or


5.2.2    call upon any Person who is or that is, at such date of termination,
engaged in activity on behalf of the Company or any affiliate of the Company for
the purpose or with the intent of enticing such Person to cease such activity on
behalf of the Company or such affiliate.


For purposes of this Agreement, “Competitor” means, on any date, a person or
entity that is primarily engaged in a material line of business conducted by the
Company.
5.3    The Company agrees that it shall cause its directors and officers to
refrain from making, publishing or communicating to any third party or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Executive. The Executive agrees that he shall not make, publish
or communicate to any Person or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company or its
businesses, or any of its directors, officers, employees or existing and
prospective customers, suppliers, investors or other business relations. This
Section 5.3 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law or order.


10

--------------------------------------------------------------------------------





5.4    If the Executive commits a breach of any of the provisions of Section
5.1, 5.2 or 5.3 hereof, the Company shall have the right and remedy to have such
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company, and, if the Executive attempts or threatens to commit a breach of any
of the provisions of Section 5.1, 5.2 or 5.3, the right and remedy to be granted
a preliminary and permanent injunction in any court having equity jurisdiction
against the Executive with respect to the attempted or threatened breach, it
being agreed that each of such rights and remedies shall be independent of the
others and shall be severally enforceable, and that all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity. If the Company commits
a breach of any of the provisions of Section 5.3 hereof, the Executive shall
have the right and remedy to have such provisions specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach will cause irreparable injury to the Executive and that money damages
will not provide an adequate remedy to the Executive, and, if the Company
attempts or threatens to commit a breach of any of the provisions of Section
5.3, the right and remedy to be granted a preliminary and permanent injunctions
in any court having equity jurisdiction against the Company with respect to the
attempted or threatened breach, it being agreed that each of such rights and
remedies shall be independent of the others and shall be severally enforceable,
and that all of such rights and remedies shall be in addition to, and not in
lieu of, any other rights and remedies available to the Executive under law or
in equity.


5.5.    If any of the covenants contained in Section 5.1, 5.2, 5.3 or 5.4, or
any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.


5.6    The period during which the prohibitions of Section 5.2 are in effect
shall be extended by any period or periods during which the Executive is in
violation of Section 5.2.


5.7    If any of the covenants contained in Section 5.1 or 5.2, or any part
thereof are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision so as to be enforceable to the maximum extent permitted by applicable
law and, in its reduced form, said provision shall then be enforceable.


11

--------------------------------------------------------------------------------





5.8    The parties hereto intend to and hereby confer jurisdiction to enforce
the covenants contained in Sections 5.1, 5.2, 5.3 and 5.4 upon the courts of any
state within the geographical scope of such covenants. In the event that the
courts of any one or more of such states shall hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such covenants as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being for this purpose severable into diverse and
independent covenants.


5.9    Executive and the Company agree and acknowledge that one-third of any
payment contemplated by clause (i) of Section 4.6.1 following a Change of
Control and the termination of Executive’s employment is intended to be
additional consideration of Executive’s obligations under Section 5.2 of this
Agreement in recognition of the additional value to the Company of Executive’s
obligations under Section 5.2 of this Agreement following a Change of Control
and the termination of Executive’s employment.


5.10    Nothing in this Agreement prevents Executive from providing, without
prior notice to the Company, information to governmental or administrative
authorities regarding possible violations of law or otherwise testifying or
participating in any investigation or proceeding by any governmental or
administrative authorities regarding possible violations of law.


6.
Inventions and Patents.



The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. The Executive shall further (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.
7.
Intellectual Property.



Notwithstanding and without limiting the provisions of Section 6, the Company
shall be the sole owner of all the products and proceeds of the Executive’s
services hereunder, including, but not limited to, all materials, ideas,
concepts, formats, suggestions, developments, arrangements, packages, programs
and other intellectual properties that the Executive may acquire, obtain,
develop or create in connection with or during the Term, free and clear of any
claims by the Executive (or anyone claiming under the Executive) of any kind or
character whatsoever (other than the Executive’s right to receive payments
hereunder), the Executive shall, at the request of the Company, execute such
assignments, certificates or other instruments as the Company may from time to
time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title or interest in or to any such
properties.


12

--------------------------------------------------------------------------------





8.
Indemnification.



In addition to any rights to indemnification to which the Executive is entitled
under the Company’s charter and by-laws, to the extent permitted by applicable
law, the Company will indemnify, from the assets of the Company supplemented by
insurance in an amount customary for corporations similar in size and value to
the Company and engaged in business activities similar to the business
activities of the Company, the Executive at all times, during and after the
Term, and, to the maximum extent permitted by applicable law, shall pay the
Executive’s expenses (including reasonable attorneys’ fees and expenses, which
shall be paid in advance by the Company as incurred, subject to recoupment in
accordance with applicable law) in connection with any threatened or actual
action, suit or proceeding to which the Executive may be made a party, brought
by any shareholder of the Company directly or derivatively or by any third party
by reason of any act or omission or alleged act or omission in relation to any
affairs of the Company or any subsidiary or affiliate of the Company of the
Executive as an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company. The Company shall maintain during the
Term and thereafter insurance coverage sufficient to satisfy any indemnification
obligation of the Company arising under this Section 8.
9.
Notices.



All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, one day after sent by overnight courier or three
days after mailed first class, postage prepaid, by registered or certified mail
as follows (or to such other address as either party shall designate by notice
in writing to the other in accordance herewith):
If to the Company, to:
Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, California 92610
Attn: General Counsel


If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.
10.
General.



10.1    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to agreements made
between residents thereof and to be performed entirely in Delaware.


10.2    The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.


13

--------------------------------------------------------------------------------





10.3    This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.


10.4    This Agreement, and the Executive’s rights and obligations hereunder,
may not be assigned by the Executive, nor may the Executive pledge, encumber or
anticipate any payments or benefits due hereunder, by operation of law or
otherwise. The Company may assign its rights, together with its obligations,
hereunder (i) to any affiliate or (ii) to a third party in connection with any
sale, transfer or other disposition of all or substantially all of any business
to which the Executive’s services are then principally devoted, provided that no
assignment pursuant to clause (ii) shall relieve the Company from its
obligations hereunder to the extent the same are not timely discharged by such
assignee. In this regard, the parties acknowledge that Executive shall be
employed by the Company’s subsidiary, Kaiser Aluminum Fabricated Products, LLC,
a Delaware limited liability company (“KAFP”), and that while Executive is
employed by KAFP, KAFP shall assume the payment obligations of the Company under
this Agreement subject to the proviso set forth above in the preceding sentence
which states that the Company shall not be relieved of its obligations hereunder
to the extent that the obligations assumed by KAFP are not timely discharged by
KAFP.


10.5    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement or the Term to the extent necessary to
the intended preservation of such rights and obligations.


10.6    This Agreement may be amended, modified, superseded, canceled, renewed
or extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.


10.7    This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.
Dispute Resolution.



Subject to the rights of the Company pursuant to Section 5.4 above, any
controversy, claim or dispute arising out of or relating to this Agreement, the
breach thereof, or the Executive’s employment by the Company shall be settled by
arbitration with one arbitrator, who shall be licensed to practice law in the
State of California. The arbitration will be administered by the American
Arbitration Association in accordance with its National Rules for Resolution of
Employment Disputes. The arbitration proceeding shall be confidential, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Any such arbitration shall take place in Orange County,
California, or in any other mutually agreeable location. In the event any
judicial action is necessary to enforce the arbitration provisions of this
Agreement, sole jurisdiction shall be in the federal and state courts, as
applicable, located in California. Any request for interim injunctive relief or
other provisional remedies or opposition thereto shall not be deemed to be a
waiver of the right or obligation to arbitrate hereunder. The Company shall pay
or promptly reimburse the Executive for all reasonable costs, fees and expenses
relating to such dispute, including reasonable legal fees.


14

--------------------------------------------------------------------------------





12.
Subsidiaries; Affiliates; and Benefits.



As used herein, the term “subsidiary” shall mean any corporation or other
business entity controlled directly or indirectly by the corporation or other
business entity in question; the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the corporation or other business
entity in question; and references to “benefits” and “benefit plans” shall
include the benefits provided by the Company and the Company’s subsidiaries from
time to time to senior executives of the Company generally and the underlying
plans.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
 
 
 
 
 
KAISER ALUMINUM CORPORATION
 
 
 
 
 
 
 
By:
 
/s/ John M. Donnan
 
 
Name:
 
John M. Donnan
 
 
Title:
 
Executive Vice President - Legal, Compliance and Human Resources
 
 
 
 
 
 
 
/s/ Jack A. Hockema
 
 
Jack A. Hockema
 
 
 
 
 





15